Case 1:17-cv-06127-ILG-ST Document 17 Filed 02/15/19 Page 1 of 2 PageID #: 49
                             LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                              One Penn Plaza • Suite 2527 • New York, New York 10119
                                         T: 212.792-0046 • F: 212.561.7108
                                            E: Joshua@levinepstein.com

                                                                                            February 15, 2019

Via Electronic Filing
The Honorable Magistrate Judge Steven Tiscione
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                 Re:      Chincha v. Patel
                          Case No.: 1:17-cv-06127-ILG-ST
Dear Honorable Judge Tiscione:

        This law firm represents Defendant Manojkumar Patel in the above-referenced action.

        Pursuant to Rules 1(D) of Your Honor’s Individual Motion Practices, this letter respectfully serves
as a request to extend the fact discovery deadline of February 15, 2019. This is the second request for an
extension. [See Dckt. No. 16]. The suggested new fact discovery completion date is through and including
March 15, 2019.

       This letter also respectfully serves as a joint request to extend the parties’ time to file a status report
confirming the completion of discovery from February 21, 2019 through and including March 21, 2019.

        Lastly, this letter respectfully serves as a joint request to extend the time to begin dispositive motion
practice from March 15, 2019 to, through and including, April 15, 2019.

         The basis of all three requests is the parties require additional time to obtain and exchange records
that are essential to the resolution of this action, to wit: certain business records and medical documents. In
addition, the parties will require additional time to conduct depositions. These requests are not made on
consent of Plaintiff’s counsel, who declined to consent on the basis that Defendant’s request is against
Plaintiff’s interests.

         By way of background, Defendant intends to prove that the FLSA is inapplicable in this case
because Plaintiff was Defendant’s sole employee during the relevant period. Moreover, Defendant is deeply
suspect of Plaintiff’s allegations of a 64-hour workweek, given his physical limitations and medical history.
As the anticipated document production and deposition testimony will show, Defendant never “regularly
and recurrently” had more than one employee engaged in interstate commerce, and Plaintiff’s physical
disabilities contradict his allegations of a 65+ hour workweek. To date, Plaintiff has refused to produce
discovery materials that are highly relevant to these threshold issues

         To the extent Plaintiff continues to refuse the production of these documents, Defendant reserves
the right to, inter alia, compel production via necessary motion practice.

        Thus, Defendant respectfully request that: (i) the February 15, 2019 fact discovery deadline be
extended through and including March 15, 2019; (ii) the February 21, 2019 deadline to file a joint status
report confirming the completion of discovery be extended through and including March 21, 2019; and (iii)
the March 15, 2019 deadline to begin dispositive motion practice be extended through and including, April
15, 2019.
Case 1:17-cv-06127-ILG-ST Document 17 Filed 02/15/19 Page 2 of 2 PageID #: 50
       Thank you, in advance, for your time and attention.

                                               Respectfully submitted,
                                                    LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                    By: /s/ Joshua D. Levin-Epstein
                                                        Joshua Levin-Epstein
                                                        1 Penn Plaza, Suite 2527
                                                        New York, New York 10119
                                                        Tel.: (212) 792-0046
                                                        Email: joshua@levinepstein.com
                                                        Attorneys for Defendant




Cc:
Plaintiff’s counsel (via ECF)
